UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-7579



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SIMON CHOW,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-94-219, CA-96-1641-AM)


Submitted:    April 10, 2000                   Decided:   May 1, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Simon Chow, Appellant Pro Se. Lawrence Joseph Leiser, Assistant
United States Attorney, William Neil Hammerstrom, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Simon Chow seeks to appeal the district court’s order denying

his motion for relief from the court’s order denying his motion

filed under 28 U.S.C.A. § 2255 (West Supp. 1999).   We have reviewed

the record and the district court’s opinion and find no abuse of

discretion in the denial of the motion.     See National Org. for

Women v. Operation Rescue, 47 F.3d 667, 669 (4th Cir. 1995).   Chow

did not establish any extraordinary circumstances warranting relief

under Rule 60(b), Fed. R. Civ. P.   See Ackermann v. United States,

340 U.S. 193, 202 (1950).   Accordingly, we deny a certificate of

appealability and dismiss the appeal.   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          DISMISSED




                                2